Title: From John Adams to Arthur Lee, 10 June 1779
From: Adams, John
To: Lee, Arthur


     
      Dear Sir
      L’orient June 10. 1779
     
     I have the Honour of your Letter from Paris of the fifth of this Month, in which you inform me that by Advices from America, your Ennemies are determined to impeach your Attachment to our Country and her Cause, and in which you request my Opinion on that Point from the Knowledge I have had of your Conduct, while We acted together in Commission.
     At the Same Time that I lament the Necessity of giving my Testimony to a Point, that ought to be so well established in every Part of the World, I have great Pleasure in declaring, that from my first Knowledge of your Fame to this Hour, I have never entertained one Moments Suspicion of your Attachment to our Country or her Cause, but on the contrary through the whole Course of that Period, which I think is more than ten Years I have seen frequent Proofs of your Fidelity and Zeal in it often times at a great Expence of Labour and Care at least, and at great Hazard. And particularly, through the Space of Time I had the Honour to serve with you, in Commission, I never Saw nor heard any Thing which gave me the least suspicion of the sincerity, Fidelity, or Zeal of your Devotion to the sovereignty of the united States, but on the contrary constant Evidence of a warm Affection for their Honour, Dignity and Prosperity. I have the Honour to be with great Esteem and Respect, sir Your most obedient and most humble servant.
     
      John Adams
     
    